Case: 2:05-cv-00199-WOB Doc #: 87-2 Filed: 04/19/19 Page: 1 of 1 - Page ID#: 1656



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              COVINGTON DIVISION

COMMONWEALTH OF KENTUCKY,           )
                                    )
         Plaintiff,                  )
                                    )
UNITED STATES OF AMERICA,            )
                                    )          CIVIL ACTION
          Plaintiff-Intervener      )          No. 2:05-CV-199 (WOB)
                                    )
TIM GUILFOILE,                       )
                                    )
          Plaintiff-Intervener      )
   v.                               )
                                    )
SANITATION DISTRICT NO. 1           )
OF NORTHERN KENTUCKY,               )
                                    )
          Defendant.                )
                                    )
 ___________________________________)


   [PROPOSED] ORDER ON MOTION TO ENTER AMENDED CONSENT DECREE

       THIS CAUSE came before the Court on the Motion of Plaintiffs United States of America

and the Commonwealth of Kentucky for Entry of Amended Consent Decree, which was lodged

with the Court on March 7, 2019 (Docket Entry No. 85). The Court has considered the Motion

and the Memorandum in Support of the Motion, and being fully advised therefore in the

premises, it is

        ORDERED AND ADJUDGED that the Motion is well taken and granted. The Court

hereby approves and will sign the Amended Consent Decree (p. 49).

        SO ORDERED.
